ICJ_087_MaritimeDelimitation_QAT_BHR_1995-02-15_JUD_01_PO_03_FR.txt. 51

OPINION DISSIDENTE DE M. SHAHABUDDEEN
[Traduction]

L’arrét de la Cour ouvre la voie au réglement pacifique d’un litige qui
opposait de longue date deux Etats voisins. C’est donc à regret que je me
vois empêché de m’y associer par ma conception des problèmes juri-
diques en cause. Je suis bien d’accord sur nombre des éléments de cet arrét.
Par exemple, je reconnais que les Parties ont donné compétence a la Cour
pour trancher l’ensemble du différend. En revanche, je suis malheureuse-
ment d’un autre avis sur la question de savoir si les demandes présentées
par Qatar relèvent de la compétence ainsi conférée et, même alors, si le
mode de saisine retenu a fait jouer cette compétence comme il convient.
Conformément à l’article 57 du Statut de la Cour, je me permets d’ex-
poser respectueusement les raisons qui m’empéchent de me joindre a la
majorité.

I. OBSERVATIONS PRELIMINAIRES

Il faut garder a l’esprit le caractère limité de l’arrêt rendu par la Cour
le 1% juillet 1994. La question principale portait sur la compétence. La
Cour a statué sur certains points qui ont une incidence sur celle-ci; elle
n’a pas réglé la question de la compétence proprement dite (voir para-
graphe 23 du présent arrêt). Ce qu’elle avait décidé, c’était «de donner
aux Parties l’occasion de soumettre à la Cour l’ensemble du différend»
(CLS. Recueil 1994, p. 127, par. 41, point 3).

Comme je le disais alors, «j'aurais préféré que la question de la com-
pétence soit entièrement tranchée à ce stade»-là (ibid., p. 129), mais je ne
contesterai pas le droit de la Cour d’agir comme elle l’a fait. Certes, il
existe un «principe que la Cour a le devoir de répondre aux demandes
des parties telles qu’elles s’expriment dans leurs conclusions finales...»
(Demande d'interprétation de l'arrêt du 20 novembre 1950 en l'affaire du
droit d'asile, arrêt, C.I.J. Recueil 1950, p. 402). Mais, à mon sens, ce
principe n’est pas enfreint lorsque, comme à ce stade de l’espèce, la Cour
n’avait pas encore conclu; elle a ordonné une procédure intermédiaire
avant de rendre sa décision finale.

On ne saurait non plus contester sérieusement que la Cour est habilitée
à prescrire cette procédure intermédiaire, malgré une apparence d’inno-
vation. Dans les Zones franches de la Haute-Savoie et du Pays de Gex, la
Cour, dûment saisie d’une affaire et après avoir entendu les plaidoiries
sur l’interprétation d’une disposition d’un traité, avait donné des «indi-
cations» sur sa réaction concernant la question de l’interprétation, puis
laissé aux parties un certain temps pour parvenir à une solution consen-

49
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 52

suelle sur le problème principal, à la lumière et avec le bénéfice de ces
«indications». Devant leur échec, la Cour reprit l'examen de l'affaire et
statua sur le problème d’interprétation dans le sens qu’elle avait précé-
demment indiqué (voir C.P.J.I. série A n° 22, p. 12-13 et 16-21; CPJ.I.
série À n° 24, et C.P.JT.I. série A/B n° 46, p. 98, 102-105, 136, 141, 149,
152, 171). La singularité de ce que les «indications» avaient été données
et la décision finale reportée à la demande des parties n'empêche pas de
voir que la Cour a reconnu qu’elle pouvait adopter une procédure visant
à permettre aux parties de trouver elles-mêmes une solution au problème
dont elle était saisie, en fonction de lavis qu’elle avait donné sur des
questions préalables.

Comme l’a observé sir Hersch Lauterpacht, il est interdit à la Cour «de
jouer directement le rôle d’instrument important de la paix» (sir Hersch
Lauterpacht, The Development of International Law by the International
Court, 1958, p. 5); elle est une cour de justice, et elle doit rester dans le
cadre du mandat d’une institution de cette nature. Mais, ainsi qu'il Pa
également souligné dans la première phrase de son grand ouvrage, «le
principal objet de la Cour ... consiste en sa mission d’être l’un des instru-
ments destinés à promouvoir la paix dans la mesure où le droit permet
d’atteindre cet objectif» (ibid., p. 3). Ainsi que l’a déclaré le Président Bas-
devant: «On lui demande de contribuer à la paix en réglant les différends
qui lui sont soumis.» (C.J. Mémoires, Réparations des dommages subis
au service des Nations Unies, p. 46; et voir aussi Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique), fond, C.J. Recueil 1986, p. 153, opinion individuelle de
M. Nagendra Singh.) La procédure intermédiaire ordonnée dans cette
affaire, à laquelle on ne devrait manifestement avoir recours que parci-
monieusement et dans des circonstances particulières, n’a pas outrepassé
le mandat d’une cour chargée d’appliquer le droit pour procéder au règle-
ment judiciaire de différends internationaux sur la base d’une compétence
consensuelle.

Mais, bien entendu, il appartient toujours à la Cour de revenir à
l'affaire en temps voulu pour déterminer si la procédure intermédiaire a
abouti à une solution au problème. Dans le présent arrêt, la Cour consi-
dère que le dépôt d’une «démarche» par Qatar à la fin de cette procédure
a aplani toutes les difficultés. A mon grand regret, je n’en suis pas
convaincu.

II. LA &DÉMARCHE» DÉPOSÉE PAR QATAR SATISFAIT-ELLE À L’ARRET
DU 1° JUILLET 1994?

Le point 4 du dispositif de l’arrêt rendu par la Cour le 1° juillet 1994
fixait un délai dans lequel les Parties devaient agir «conjointement ou
individuellement» pour soumettre à la Cour «l’ensemble du différend»
(C.LJ. Recueil 1994, p. 127, par. 41, points 3 et 4). Le mot «individuel-

50
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 53

lement» couvrait-il la possibilité que «l’ensemble du différend» soit sou-
mis par une seule Partie?

Le dispositif peut s’interpréter d’après lexposé des motifs (Service pos-
tal polonais à Dantzig, avis consultatif, 1925, C.P.J.I. série B n° II,
p. 29-30). Ainsi, on peut lever le moindre doute sur le sens du mot «indi-
viduellement», au point 4 du dispositif, en se reportant au paragraphe 38
de larrêt:

«Une telle soumission de l’ensemble du différend pourra résulter
soit d’une démarche conjointe des deux Parties, accompagnée au
besoin d’annexes appropriées, soit de démarches individuelles. »

L'expression «démarches individuelles» visait des actes accomplis par
chacune des Parties individuellement, mais non pas une initiative prise
par une seule Partie, l’autre he faisant rien; chacune des Parties devait
agir de manière à compléter la démarche de l’autre et soumettre ainsi
«l’ensemble du différend».

Cette interprétation est dans la logique de la décision, qui était de don-
ner «aux Parties» «l’occasion de soumettre à la Cour l’ensemble du dif-
férend» (CLJ. Recueil 1994, p. 127, par. 41, point 3). Elle va aussi dans
le même sens que ce qu’affirmait Qatar à Bahreïn après l’arrêt, à savoir
que «la Cour offre aux Parties la faculté d’agir individuellement pour lui
soumettre l’ensemble du différend» et que, à défaut d’un accord «sur une
démarche conjointe visant à donner effet à la décision de la Cour», «il
sera bien entendu loisible à nos deux pays d’agir individuellement pour
donner effet à l’arrêt de la Cour» (lettre du 6 juillet 1994 de l’agent de
Qatar à celui de Bahreïn). Il ressort que l’arrêt rendu cinq jours plus tôt
appelait une démarche de chacune des Parties.

Des raisons solides expliquent que la Cour n’a pu vouloir dire que
l’une des Parties était habilitée à agir seule. Un compromis notifié par
l’une des parties avec l’aval de l’autre peut présenter les prétentions des
deux parties; mais ce n’est pas la procédure suivie en l’espèce. Le diffé-
rend peut aussi être soumis dans sa totalité par une requête unilatérale,
s’il existe un accord à cet effet (voir, par exemple, Compétence en matière
de pêcheries (Royaume-Uni c. Islande), compétence de la Cour, arrêt,
C.LJ. Recueil 1973, p. 3). Cette alternative semble expliquer l’arrêt actuel
de la Cour; mais correspond-elle au raisonnement qui avait inspiré son
arrêt du 1% juillet 1994? Ce dernier tenait-il pour acceptable une procé-
dure par laquelle Qatar déposerait un autre document unilatéral à condi-
tion que «la formulation retenue [dans ce texte] ... décriv[e] exactement
l’objet du litige» (cf. paragraphe 48 du présent arrêt)?

La véritable raison pour laquelle l'arrêt du 1% juillet 1994 disait que la
Cour n’était pas saisie de «l’ensemble du différend», c’est que celle-ci dis-
posait alors «seulement d’une requête de Qatar exposant les prétentions
spécifiques de cet Etat...» (C.LJ. Recueil 1994, p. 123, par. 34; les ita-
liques sont de moi). Il me semble qu’en offrant l’occasion «aux Parties ...
de soumettre ... l’ensemble du différend» la Cour envisageait que toutes

SI
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 54

les prétentions de chaque Partie soient exposées par celle-ci, ou avec
son aval, de sorte que le différend soit dûment présenté et examiné dans
tous ses éléments constitutifs. La revendication de souveraineté de Bahreïn
sur Zubarah est mentionnée dans la «démarche» de Qatar; mais elle n’a
pas été soumise à la Cour par Bahreïn ou avec l’aval de ce dernier. Le
paragraphe 48 de l'arrêt le reconnaît: bien que la Cour se considère
désormais «saisie de l’ensemble du différend», elle déclare aussi

«que des revendications de souveraineté sur les îles Hawar et sur

Zubarah peuvent être présentées par l’une ou l’autre des Parties, dès

lors que la question des îles Hawar et celle de Zubarah sont soumises
. à la Cour».

C’est envisager la possibilité que de telles revendications soient présentées
à l'avenir.

Mais en attendant la Cour a décidé que la requête unilatérale de Qatar,
éclairée par sa «démarche» unilatérale du 30 novembre 1994, est à la fois
de sa compétence et recevable. La Cour pourrait donc procéder à l’exa-
men au fond et statuer sur la demande de Qatar, énoncée dans sa
«démarche», priant la Cour de «dire et juger que Bahreïn n’a aucune
souveraineté ni aucun autre droit territorial ... sur Zubarah...» Cette
demande n’est pas tant une prétention de Qatar que la conclusion for-
melle de la défense que celui-ci oppose à la revendication de souveraineté
de Bahreïn sur Zubarah. Si la Cour devait faire droit à cette demande,
elle reconnaîtrait le bien-fondé de la défense opposée par Qatar à la
revendication de Bahreïn, mais sans que cette dernière lui ait été effecti-
vement soumise par Bahreïn ou avec son aval. Or, larrêt du 1° juillet
1994 n’avait pas pour objet de faire juger, par cette voie indirecte, le droit
de souveraineté que revendique Bahreïn.

Je conclus que l’arrét du 1° juillet 1994 n’entendait pas que l’une des
Parties puisse agir seule. Il est donc inutile d’examiner une argumentation
connexe de Bahreïn sur le point de savoir si Qatar tente d’amender uni-
latéralement sa requête initiale, et s’il est fondé à procéder ainsi. Il est
cependant évident qu’une telle objection n’aurait sans doute pas été sou-
levée si les deux Parties avaient agi comme l’envisageait, à mon sens,
l'arrêt du 1% juillet 1994.

III. LA CONSEQUENCE SUR LA COMPETENCE DE LA COUR
DU FAIT QUE «L’ENSEMBLE DU DIFFÉREND» N’A PAS ETE DUMENT SOUMIS
A CELLE-CI

Si la «démarche» unilatérale de Qatar du 30 novembre 1994 n’a pas
satisfait à l’arrêt du 1° juillet 1994, il s’ensuit que la Cour est saisie seu-
lement de la requête unilatérale de Qatar du 8 juillet 1991. Or, la Cour a
déjà établi que cette «requête ne porte que sur une partie du différend
visé par la formule bahreinite» et que «Qatar [I’Ja en fait reconnu»
(C.LJ. Recueil 1994, p. 124, par. 36). Quelle en est la conséquence du
point de vue de la compétence?

52
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 55

Il y a lieu de considérer l’accord finalement intervenu sur l’objet du dif-
férend comme remontant à un principe de 1983, sur lequel il se fonde, et
selon lequel toutes les questions en litige devaient «être considérées
comme des questions complémentaires formant un tout indivisible qui
doit faire l’objet d’un règlement d'ensemble». Bahreïn a souligné, à juste
titre, qu'il n’existait pas d’accord pour conférer à la Cour une compé-
tence qui permette à celle-ci de considérer une partie du différend sans
avoir à en examiner simultanément le reste. Or, puisque la Cour n’est sai-
sie que d’une partie du différend, il s'ensuit qu’elle n’est pas compétente.

IV. QATAR AVAIT-IL LE DROIT DE DÉPOSER UNE REQUÊTE UNILATÉRALE
EN VERTU DU PROCÈS-VERBAL DE DOHA?

A supposer que ce qui précède soit faux, la Cour se trouve toujours
devant le fait que Qatar est seul à avoir agi jusqu'ici. En conséquence, il
demeure nécessaire d’examiner la thèse de Bahreïn selon laquelle Qatar
n’a pas le droit de déposer une requête unilatérale en vertu du procès-
verbal de Doha. A cette prétention, Qatar a répondu: i) que les Parties
étaient convenues d’un droit de déposer une requête unilatérale et ii) que,
alternativement, dès lors que la compétence a été acceptée, la Cour peut
être saisie par voie unilatérale à moins qu’il ne soit établi que les Parties
Pont exclu, auquel cas même si le procès-verbal de Doha ne prévoyait pas
le droit de déposer une requête unilatérale, il ne l’excluait pas non plus.
Après avoir donné raison à Qatar sur le premier point, la Cour n’a pas
abordé le second. Or, étant donné que je suis d’un avis différent quant au
point i), je dois examiner aussi le point ii) pour épuiser l’argumentation
de Qatar.

1) Les Parties ont-elles convenu d’un droit de déposer une requête
unilatérale?

Il faut évidemment tenir compte des termes exacts employés par les
textes. Ceux-ci incluent la formule bahreïnite. La «question» à poser à la
Cour, telle qu’elle figurait dans la formule bahreïnite, commençait par les
mots: «Les parties prient la Cour de trancher...» Cela impliquait que
laffaire devait être soumise par les deux Parties.

Je partage l’avis de la Cour sur le fait que la formule bahreïnite doit
être lue non pas isolément, mais dans le contexte du procès-verbal de
Doha, qui s’y réfère. Un élément fondamental du contexte figure au para-
graphe 2 du procès-verbal. Celui-ci précisait que «les deux parties pour-
ront soumettre la question à la Cour internationale de Justice conformé-
ment à la formule bahreinite...» (arrêt, par. 30; les italiques sont de moi).
Le procès-verbal de Doha impliquait donc que l’acte par lequel l’affaire
devait être soumise à la Cour devait être conforme à la formule bahreinite.
Ici, le procès-verbal de Doha renvoie le lecteur au texte de la formule
bahreïnite afin de déterminer ce qu’il y avait lieu de faire pour que la

53
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 56

question soit soumise à la Cour. Se rapportant ainsi à la formule, le lec-
teur reconnaitrait sans doute la nécessité de respecter la définition qu’elle
donne de l’objet du différend; mais le sens des premiers mots de la for-
mule ne saurait lui échapper, qui précise que la Cour devait être saisie par
les deux Parties. Si l’affaire n’était pas soumise de cette manière, la condi-
tion énoncée dans le procès-verbal de Doha, à savoir que la question soit
soumise à la Cour «conformément à la formule bahreinite», ne pourrait
être remplie. Ainsi, le procès-verbal de Doha lui-même enjoignait de se
conformer à ce qu’impliquait la formule bahreinite, c’est-à-dire que la
Cour devait être saisie par les deux Parties.

Sur ce point, le paragraphe 38 de l’arrêt dit que «si le procès-verbal de
1990 renvoyait à la formule bahreïnite, c’était en vue de déterminer
Pobijet du différend dont la Cour aurait à connaître», impliquant ainsi
que ce renvoi n’avait pas pour effet de reprendre aussi la condition
énoncée dans cette formule quant au mode de saisine. Il me semble que
des raisons plus convaincantes militent en faveur de l’interprétation à
priori selon laquelle la soumission de la question à la Cour «conformé-
ment à la formule bahreïnite» comprenait la condition convenue dans la
formule, à savoir que la saisine devait être effectuée par les deux Parties.
Ce renvoi ayant été introduit par Qatar, un principe d’interprétation
similaire à la régle contra proferentem s'applique lorsqu'il s’agit de lever
une ambiguïté. Comme les auteurs le conseillent, ce principe doit être appli-
qué avec circonspection à l’interprétation des traités (Charles De Visscher,
Problèmes d'interprétation judiciaire en droit international public, 1963,
p. 110-112, à propos des Emprunts brésiliens, C.P.J.I. série À n° 21, p. 114);
pourtant, son fond de logique irréductible lui vaut de n’être pas entière-
ment écarté (voir Réforme agraire polonaise et minorité allemande, ordon-
nance du 29 juillet 1933, C.P.J.I. série A/B n° 58, p. 182, dernier para-
graphe, opinion dissidente de M. Anzilotti; et lord McNair, The Law of
Treaties, 1961, p. 464-465).

L'interprétation avancée ci-dessus paraît claire. Il n’est pas nécessaire
de recourir aux travaux préparatoires. Mais ces derniers confirment cette
interprétation. Subsidiairement, si effectivement le texte n’est pas clair, ce
recours peut aider à résoudre la difficulté dans la mesure où le permettent
les paragraphes a) et b) de l’article 32 de la convention de Vienne sur le
droit des traités de 1969.

Pendant la rédaction du procès-verbal de Doha, Bahreïn a changé, au
su et avec le consentement de Qatar, les mots «une ou l’autre des [deux]
parties» en «al-tarafan », dans la version arabe originale, c’est-à-dire «les
parties» (selon Qatar) ou «les deux parties» (selon Bahreïn). Si lon
accepte, pour nos fins actuelles, la version de Qatar, la question est de
savoir si la disposition adoptée envisageait néanmoins que «l’une ou
l’autre des [deux] parties» pourrait introduire une requête, tout comme si
aucun changement n’était intervenu.

Le fait que l'amendement ait été apporté, et que l’expression «l’une ou
l’autre des [deux] parties» ait disparu par consensus, signifiait que Bahreïn
persistait dans son opposition antérieure à l’idée que l’une ou l’autre des

54
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 57

deux Parties ait le droit de déposer une requête unilatérale. Rien ne
donne à penser qu’au dernier moment il ait capitulé sur ce point impor-
tant. Cette situation évoque ce que disait la Cour dans Paffaire du Pla-
teau continental de la mer Egée:

«Replacés dans ce contexte, les termes du communiqué ne parais-
sent pas, selon la Cour, traduire un changement de position du Gou-
vernement de la Turquie quant aux conditions dans lesquelles ce
gouvernement était prêt à accepter que le différend soit porté devant
la Cour.» (C.LJ. Recueil 1978, p. 43, par. 105.)

En remontant plus loin, on peut rappeler aussi l’avis de la Cour perma-
nente de Justice internationale dans l’affaire des Zones franches de la
Haute-Savoie et du Pays de Gex:

«Il n’est guère raisonnable de supposer — et cela est d’ailleurs
contredit par les documents soumis à la Cour — que la Suisse, au
moment où le différend allait être soumis à une instance judiciaire,
aurait consenti à abandonner la position juridique qu'elle avait tou-
jours maintenue à l'égard précisément du point qui est actuellement
litigieux entre les Parties.» (C.P.J.I. série A/B n° 46, p. 138.)

Il faut des arguments de poids pour démontrer qu’une partie a soudain
eu l’intention de renoncer à une position qu’elle a longuement maintenue.
Dans l’affaire relative à la Compétence en matière de pêcheries ( Royaume-
Uni c. Islande), compétence de la Cour, le Royaume-Uni avait proposé, au
cours des négociations sur la clause compromissoire permettant de saisir la
Cour d’un différend éventuel, d’insérer à l'endroit approprié du texte

«les mots «à la demande de l’une ou l’autre partie» pour bien faire
ressortir que la juridiction de la Cour pourrait être mise en œuvre au
moyen d’une requête unilatérale et n’exigerait pas une démarche
commune des deux parties» (C.IJ. Recueil 1973, p. 11, par. 19).

L'Islande préférait l'expression «à la demande des diverses parties». Le
Royaume-Uni a maintenu sa propre formule, et l'Islande a finalement
accepté celle-ci dans la clause compromissoire qui fut adoptée. On ne
saurait avancer que l’acceptation par l'Islande du libellé du Royaume-
Uni ne prêtait pas à conséquence du point de vue du sens du texte final.
Au cours d’une instance introduite unilatéralement par le Royaume-Uni,
la Cour a pris soin de rappeler les échanges qui étaient intervenus entre
les parties au sujet de la modification apportée; elle l’a fait dans une par-
tie de l’arrêt qui, en l’absence de l’Islande, a conclu que «la Cour [était]
compétente» (ibid., p. 14, par. 23). Dans la situation plutôt contraire que
nous avons ici, l'amendement proposé par Bahreïn et accepté par Qatar
doit être interprété comme visant à exclure la possibilité d’un droit
d’introduire une requête unilatérale.

Les faits se prêtent aussi à une comparaison avec l’acte de Lima (Droit
d'asile, arrêt, C.LJ. Recueil 1950, p. 267-268). Cet acte constatait que les
parties étaient dans l’impossibilité de parvenir à un accord pour sou-

55
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 58

mettre l'affaire conjointement à la Cour, puis enregistrait leur accord pour
«que la procédure ... [soit] engagée à la demande de l’une quelconque des
deux Parties». Il aurait été naturel qu’une formule du même ordre figurât
dans le procès-verbal de Doha si ce dernier était censé vouloir dire ce
qu’avance Qatar. Au contraire, une tentative pour formuler le procès-ver-
bal en ce sens échoua; il est difficile de lire le texte final comme si elle
avait tout de même réussi.

Il ne faut pas négliger le danger de se fonder sur des éléments prépa-
ratoires insuffisants. En revanche, pour complets que soient ces éléments,
il est presque toujours possible d’affirmer qu’ils pourraient l'être encore
davantage. Les travaux préparatoires en l’espèce ne sont pas aussi étoffés
qu’ils pourraient l'être; mais je ne suis pas persuadé que, sur les points
pertinents concernant la rédaction du procès-verbal de Doha, ils soient si
fragmentaires qu’ils en deviennent inutilisables. Ils montrent l’état du
texte original; qui l’a présenté, qui a changé quoi; et dans quel ordre les
changements ont été apportés. Ce sont là les étapes que l’on trouve nor-
malement dans la rédaction d’un texte négocié. Les documents indiquent
que Bahreïn a maintenu son opposition préalable à l’idée d’un droit
d'introduire une requête unilatérale. Les travaux préparatoires confir-
ment donc l’interprétation du procès-verbal de Doha que je proposais ci-
dessus; subsidiairement, ils lèvent toute ambiguïté en faveur de cette
interprétation.

L’argument clé de la Cour est que le paragraphe 2 du procès-verbal de
Doha envisageait que l’affaire pourrait être soumise à la Cour dès l’expi-
ration du délai de bons offices. J’en conviens; mais il ne s’ensuit pas
qu’une requête unilatérale était le seul moyen. L'affaire aurait pu être
soumise de cette manière si les Parties entendaient se fonder sur le fait
que le procès-verbal de Doha lui-même constituait un compromis qui
pouvait être notifié conjointement à l’expiration de la période. La Cour
n’est pas obligée de limiter son choix à diverses interprétations proposées
par les deux parties (Zones franches de la Haute-Savoie et du Pays de
Gex, arrêt, 1932, C.P.J.I. série A/B n° 46, p. 138; Détroit de Corfou,
fond, arrêt, C.I.J Recueil 1949, p. 51, opinion dissidente de M. Winiarski;
Sud-Ouest africain, deuxième phase, arrêt, C.LJ. Recueil 1966, p. 354,
opinion dissidente de M. Jessup). Un compromis n’est pas nécessaire-
ment constitué de dispositions complexes (voir les éléments pertinents du
compromis dans Différend territorial (Jamahiriya arabe libyenne/Tchad),
arrêt, C.I.J. Recueil 1994, p. 9-10). Qu’une instance soit introduite par
voie de notification d’un compromis ou de dépôt d’une requête introduc-
tive d’instance, le paragraphe 1 de l’article 40 du Statut requiert seule-
ment que «l’objet du différend et les parties doivent être indiqués». Confor-
mément au libellé du paragraphe 2 de l’article 39 du Règlement de la Cour,
le procès-verbal de Doha et les documents qui y sont joints montrent clai-
rement «l’objet précis du différend ainsi que les parties». Le paragraphe 2
de Particle 46 dudit Règlement énonce la règle applicable en cas de silence
d’un compromis sur le nombre et l’ordre des pièces de procédure.

La solution suggérée, consistant à traiter le procès-verbal de Doha

56
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 59

comme un compromis, donne prise à la critique en ce qu’elle accorde à
Pune des parties un droit de veto inhérent à l’égard de l’autre. C’est bien
le cas, mais pas plus que dans n'importe quel autre compromis devant
faire l’objet d’une notification conjointe. Si l’on tient compte du principe
de bonne foi, le droit de veto n’est pas absolu; cela aide à répondre aux
questions soulevées au paragraphe 36 de l’arrêt au sujet de la possibilité
de continuer de faire appel à la médiation.

Quoi qu’il en soit, la critique ne justifierait pas un recours au principe
de Peffet utile pour étayer un droit de saisine unilatérale. Les auteurs
reconnaissent la notion d’«un traité représentant une tentative, non
aboutie, de compromis» (sir Hersch Lauterpacht, The Development of
International Law by the International Court, 1958, p. 227). Dans ces cas-
là, le principe de l’effet utile n’est d’aucune assistance. Analysant ce prin-
cipe, lord McNair écrivait:

«Bien des traités manquent leur but — et à juste titre — à cause
des mots utilisés, et les tribunaux ont raison d’hésiter à intervenir
pour modifier ou compléter le libellé du traité.» (Lord McNair, The
Law of Treaties, 1961, p. 383.)

Ainsi, le fait qu’un traité ait un but visible ne signifie pas qu’il doive étre
interprété de manière à atteindre ce but à tout prix. Certes, un traité doit
s’interpréter «à la lumière de son objet et de son but»; mais il n’appar-
tient pas à la Cour de le rendre davantage à même d’atteindre son but
apparent que les parties elles-mêmes n’ont jugé bon de le faire (voir
De Visscher, op. cit., p. 77). Il est opportun de rappeler ce qu’écrivait
M. Lauterpacht dans l’affaire de l’Admissibilité de l'audition de pétition-
naires par le Comité du Sud-Ouest africain:

«Les clauses des traités de paix de 1947 sur le règlement des dif-
férends étaient formulées, comme le montrent leur rédaction et la
longue histoire de leur adoption, en termes qui révélaient clairement
Pabsence de consentement à les doter d’un plein degré d’efficacité.»
(CLS. Recueil 1956, p. 58, opinion individuelle.)

ii) Peut-on dire qu'une fois sa compétence reconnue la Cour peut être
saisie unilatéralement s'il n'est pas prouvé que les parties ont exclu le
droit de saisine unilatérale?

Le conseil de Qatar a présenté ainsi ses arguments:

«Quant au mode de saisine — notification d’un compromis ou
requéte — il n’a pas nécessairement la méme base volontariste. Le
mode de saisine peut certes être convenu entre les parties; mais, en
l’absence d’accord entre elles sur ce point, comme c’est le cas dans la
présente affaire, il appartient à la Cour d’apprécier la régularité de la
saisine, parce que le mode de soumission d’une affaire à la Cour est
réglé par les textes régissant son fonctionnement.

L’appréciation de la régularité de l’acte introductif d’instance
consiste alors à vérifier, comme cela avait été fait dans l’affaire du

57
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 60

Détroit de Corfou ({C.I.J. Recueil 1947-1948, p. 28), que tel mode de
saisine n’est pas exclu par un texte obligatoire pour les parties en
cause.

À la lumière de cette observation préliminaire, il est possible de
dire que Qatar a pu valablement porter la présente affaire devant la
Cour par une requête introductive d'instance, parce que la saisine
unilatérale apparaît comme le corollaire inéluctable de la compé-
tence obligatoire. Pour qu’une telle saisine soit possible, il faut que
les deux Etats intéressés aient accepté la juridiction de la Cour et il
suffit que cette possibilité ne soit pas expressément ou implicitement
exclue par les textes lui conférant compétence obligatoire.

Dès lors, si Qatar a pu valablement saisir la Cour par voie de
requête unilatérale, c’est parce que la compétence de la Cour était
définitivement acceptée par les deux Etats en cause et parce que ce
mode de saisine n’était pas exclu par les textes pertinents en l’espèce,
même si ces textes ne l’avaient pas expressément prévu.» (CR 94/2,
p. 63-64, M. Quéneudec.)

La détermination, dans une espèce, du caractère obligatoire de la com-
pétence en application du paragraphe 1 de l’article 36 du Statut dépend
de l’existence du consentement, tacite ou exprès, des parties à la capacité
de l'exercer au moyen d’une saisine unilatérale. Par conséquent, de ce que
«Ja saisine unilatérale est le corollaire inévitable de la compétence obli-
gatoire» il ne découle pas qu’un droit de saisine unilatérale peut avoir un
autre fondement que l’accord des parties. L’existence d’un tel accord a
été examinée dans le paragraphe i) ci-dessus, où l’on y a répondu par la
négative. En conséquence, j’étudierai maintenant l’autre question, de
savoir si, en l’absence d’un tel accord, il existe un droit de saisine unila-
térale dès lors que la compétence a été reconnue et que les parties n’ont
pas exclu ce droit.

Il est indispensable de garder à l’esprit la distinction qui existe entre la
compétence et la saisine. Le recours au mode de saisine approprié est une
condition suspensive à l’exercice de la compétence. Si la saisine n’est pas
effectuée régulièrement dans une affaire que lon veut lui soumettre, la
Cour ne peut exercer une compétence consentie, d’où il s'ensuit qu’en
l'espèce la Cour est incompétente (voir Plateau continental de la mer
Egée, arrêt, C.I.J. Recueil 1978, p. 45, par. 109, et Demande en revision et
en interprétation de l'arrêt du 24 février 1982 en l'affaire du Plateau conti-
nental (Tunisie/Jamahiriya arabe libyenne) {Tunisie c. Jamahiriya arabe
libyenne), arrêt, C.I. TJ. Recueil 1985, p. 216, par. 43). Mais malgré ce lien
fonctionnel entre les concepts, il n’en reste pas moins vrai que la saisine
n’est pas la compétence. Par conséquent, le consentement a la compétence
ne s’étend pas, en soi, à l’acceptation d’un mode de saisine ou d’un autre.

Cela vaut même lorsque, l’accord en vue d’une procédure étant muet sur
la saisine, les parties procèdent à une saisine conjointe. Dans ce cas elles le
font non pas en vertu d’un droit d’agir conjointement qui serait conféré
par le consentement donné à la compétence (ce droit n’étant guère néces-

58
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 61

saire) mais simplement dans l’exercice normal de leur liberté d’agir comme
elles le jugent bon l’une et l’autre. Cette liberté s'exerce au moyen de l’acte
consensuel par lequel l'affaire est soumise conjointement; ces consente-
ments mutuels sont différents de l’acceptation de la compétence. De même,
le droit de déposer une requête unilatérale dépend d’un consentement autre
que l’acceptation de la compétence, même si, comme c’est probable, le
consentement est donné à l’une et à l’autre dans le même instrument.

Que trouvons-nous dans la jurisprudence? Dans Certains intérêts alle-
mands en Haute-Silésie polonaise, ’ Allemagne a présenté une requête
unilatérale en application d’un traité qui prévoyait que «des divergences
d’opinion ... seraient soumises à la décision de la Cour permanente de
Justice internationale». A partir de ce libellé, une question aurait pu se
poser, de savoir si l’on envisageait une requête conjointe ou unilatérale.
Toutefois, la Pologne, qui était défendeur, «n’a pas contesté que la Cour
{ait été] régulièrement saisie en conformité des articles 35 et 40 du Statut»
(C.P.J.I. série À n° 6, p. 11). Cette jurisprudence ne convainc guère que
la simple existence de la compétence confère le droit d’introduire une
requête unilatérale.

Dans la Demande en revision et en interprétation de l'arrêt du
24 février 1982 en l'affaire du Plateau continental (Tunisie/Jamahiriya
arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne), bien que le com-
promis ait disposé que «les deux Parties reviendront ensemble à la
Cour...», la Cour a jugé qu’il existait un droit de présenter une requête
unilatérale. Il est clair cependant que la Cour se fondait sur l’article 60 du
Statut, en vertu duquel un tel droit existe et en application duquel la
requête avait été effectivement présentée (CI.J. Recueil 1985, p. 216,
par. 43). L'affaire est donc différente.

Celle du Personnel diplomatique et consulaire des Etats-Unis à Téhéran
est plus pertinente. Comme dans l’affaire de Certains intérêts allemands
en Haute-Silésie polonaise, la disposition pertinente du traité était muette
sur le mode de saisine à employer, indiquant simplement que «tout dif-
férend entre les parties sera porté devant la Cour internationale de Jus-
tice...» En l’interprétant comme si les parties avaient voulu qu’elle s’ap-
plique de la même façon que les dispositions habituelles figurant dans
d’autres traités de même nature, la Cour a pourtant été en mesure d’y lire
que ce «que les parties ... entendaient», c'était que «l’une ou l’autre des
parties peut saisir la Cour par requête unilatérale» (C.I.J. Recueil 1980,
p. 27, par. 52: voir aussi Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence
et recevabilité, arrêt, C.I.J. Recueil 1984, p. 427, par. 81). Rien n’indique
dans cette affaire que la Cour aurait été disposée à considérer que la
simple existence de la compétence suffisait à conférer un droit de lui sou-
mettre une requête unilatérale. Au contraire, en l’absence du défendeur,
la Cour a cherché proprio motu à se convaincre que la requête unilatérale
du demandeur reposait sur l’accord des deux parties à ce qu’une instance
puisse être introduite par cette voie.

L'affaire du Détroit de Corfou n’est guère utile. Premièrement, dans

59
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 62

cette affaire, la Cour s’est fondée sur le forum prorogatum. La requête
doit alors nécessairement être introduite sans le consentement préalable
du défendeur, étant donné qu’il s’agit en fait d’une offre d’aller en justice.
Deuxièmement, même si le défendeur est disposé en principe à saisir la
justice, il pourrait fort bien s’opposer à ce que ce soit sur la base d’une
requête unilatérale. En ce cas, c’est en réalité parce qu’il se refuse à ce
mode de saisine que le défendeur déclinera l'offre d’aller en justice. Lors-
que le défendeur accepte l’offre du demandeur, il accepte donc aussi,
même ex post facto, que l'affaire soit introduite par une requête unilaté-
rale; l’absence de consentement est donc plus apparente que réelle. Troi-
sièmement, lorsque la Cour a dit dans cette affaire qu’elle «ne peut tenir
pour irrégulière une voie qui n’est exclue par aucun texte», ce qu’elle
considérait à ce stade de son raisonnement, ce n’était pas la régularité de
la saisine en tant que telle, mais seulement son emploi dans le cadre d’une
procédure en deux étapes pour donner compétence à la Cour: la compé-
tence pouvait-elle être conférée «par deux actes séparés et successifs» au
lieu de l’être «conjointement, par un compromis préalable»? (C.LJ.
Recueil 1947-1948, p. 28). C’est dans ce contexte que la Cour a observé
qu’«il appartient aux textes gouvernant le fonctionnement de la Cour de
déterminer comment celle-ci doit être saisie...» La première citation ne
revétait pas un caractère d’universalité tel qu’elle puisse étayer la thèse
sensiblement différente selon laquelle, lorsque la compétence existe déjà,
son existence suffit pour conférer le droit d’introduire une requête unila-
térale à moins que celui-ci n’ait été exclu par les parties.

On voit mal comment le droit de présenter une requête sans le consente-
ment du défendeur peut coexister avec le droit d’un Etat à ce que son affaire
ne soit pas jugée sans son consentement, si cela signifie que, au stade où il
paraît devant la Cour, il doit s’y trouver parce qu’il y a consenti, fût-ce à
son corps défendant. On peut imaginer qu’il pourrait être disposé à compa-
raître si l’affaire était présentée conjointement, mais non unilatéralement;
il pourrait avoir des préoccupations légitimes à cet égard. Il n’appartient
pas à la Cour d’apprécier le bien-fondé de ces préoccupations; c'est à l'Etat
en cause d’en juger. Il exerce son jugement en consentant à un mode de
saisine déterminé. Le consentement peut-être donné de manière implicite,
mais il est toujours requis. Pour les raisons exposées ci-dessus, même les
affaires de forum prorogatum ne constituent pas de véritables exceptions.

En résumé, le rôle du consentement n’est pas négatif, excluant un droit
de requête unilatérale qui existerait dès lors que la compétence a été
acceptée, mais plutôt positif, en créant un droit de requête unilatérale qui
ne saurait exister autrement. À mon avis, il n’a pas été prouvé que les
Parties à l’instance avaient consenti à un tel droit.

V. LE CRITÈRE DE LA PREUVE

On ne saurait prétendre que tous les éléments de preuve vont dans le
même sens; à certains égards, ils sont partagés. Il n’est pas étonnant que
l’un des points qui ont été analysés à l’audience a été le critère de la

60
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 63

preuve (voir le paragraphe 43 de l'arrêt). Il est important de l’examiner,
tel qu'il s'applique à la compétence proprement dite aussi bien qu’à la
saisine par rapport à la compétence.

Certes, le droit prévoit que l’acceptation de la compétence n’est pas
«soumise à l’observation de certaines formes» (Droits de minorités en
Haute-Silésie (écoles minoritaires), arrêt n° 12, 1928, C.P.JI. série A
n° 15, p. 23). Mais cela vaut pour la forme sous laquelle le consentement
est donné; cela ne préjuge en rien de la nécessité d’établir le consentement
lui-même, sous quelque forme qu’il se présente. Mais quel est le critère de
preuve applicable?

De manière générale, le critère de la preuve varie selon la nature de la
question de fait qui est en litige. Par exemple, on peut être plus exigeant
sur la preuve dans le cas d’une imputation «d’une gravité ... exception-
nelle articulée contre un Etat» (Détroit de Corfou, fond, arrêt, CII.
Recueil 1949, p. 17). Quelle est donc importance de l’enjeu en l’espèce?
La Cour n’est pas investie de la compétence obligatoire d’un tribunal
national; le règlement judiciaire est un moyen facultatif, parmi d’autres,
de régler des différends internationaux. Un Etat a le droit qu’une affaire
le concernant ne soit pas soumise à la Cour s’il ne consent pas à ce mode
de règlement particulier. Il ne saurait être réputé légitimement avoir
renoncé à ce droit important à moins que son consentement ne soit clai-
rement établi. A quel degré?

Le critère accepté consiste à déterminer si, de l’avis de la Cour, «la
force des raisons militant en faveur de la compétence [est] prépondé-
rante» (Usine de Chorzôw, compétence, arrêt n° 8, 1927, C.P.J.T. série A
n° 9, p. 32). Ce que cela veut dire exactement est une autre affaire.

Deux questions se posent. Premièrement, quelle «prépondérance» doit
avoir la force des arguments? Le conseil de Qatar a cité Oxford English
Dictionary, qui définit «preponderant» [prépondérant] comme signifiant,
premièrement, «surpassing in weight; outweighing, heavier» [surpassant
en poids; plus lourd] et, deuxièmement, «surpassing in influence, power,
or importance; predominant» [surpassant en influence, puissance ou
importance; prédominant]» (CR 94/1, p. 44, sir Ian Sinclair, Q.C.). Cette
définition n’est pas trés différente de celles que donnent les dictionnaires
juridiques (voir Vocabulaire juridique, 3° éd., p. 621; Black’s Law Dictio-
nary with Pronunciation, 6° éd., p. 1182; et West’s Law and Commercial
Dictionary in Five Languages, vol. K-Z, p. 328-329). Mais «surpassant»
a quel point?

Dans la même affaire où le critère de la prépondérance a été avancé, la
Cour permanente de Justice internationale a précisé ensuite que la volonté
de lui conférer compétence avait été «établie d’une manière qui satisfait
la conviction de la Cour» (C.P.J.I. série A n° 9, p. 32). Un an plus tard,
elle a parlé d’une volonté qui pouvait «résulter ... d’actes concluants» et
de ce que le fait de plaider le fond devait être «regardé comme une mani-
festation non équivoque de la volonté de l'Etat d’obtenir une décision sur
le fond de l'affaire» (Droits de minorités en Haute-Silésie {écoles mino-
ritaires), arrêt n° 12, 1928, C.P.J.I. série A n° 15, p. 24). Dans l'affaire

61
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 64

du Détroit de Corfou, cette Cour a décrit la lettre de l’Albanie comme
«une acceptation volontaire, indiscutable, de la juridiction de la Cour»
(C.LJ. Recueil 1947-1948, p. 27). Le critère de la prépondérance ne l’a
pas empéchée plus récemment d’affirmer de nouveau le critère d’«une
manifestation non équivoque» de la volonté de cet Etat d’accepter de
manière «volontaire, indiscutable» la compétence de la Cour» (Applica-
tion de la convention pour la prévention et la répression du crime de
génocide ( Bosnie-Herzégovine c. Yougoslavie (Serbie et Monténégro) ),
mesures conservatoires, CI.J. Recueil 1993, p. 342, par. 34). M. Lauter-
pacht avait proposé un critère aussi exigeant en 1957, en évoquant

«la pratique établie de la Cour qui est, de son côté, conforme au
principe fondamental du règlement judiciaire international qui veut
que la Cour ne se déclare pas compétente à moins que l'intention de
lui conférer compétence n'ait été établie sans aucun doute raison-
nable» (Certains emprunts norvégiens, C.I.J. Recueil 1957, p. 58,
opinion individuelle; voir aussi sir Gerald Fitzmaurice, The Law and
Procedure of the International Court of Justice, 1986, vol. II, p. 437).

Le critère de prépondérance doit se comprendre conformément à cette
jurisprudence établie.

La seconde question est de savoir comment le critère de prépondérance
s’applique lorsque la Cour est dans le doute. Quand la Cour permanente
de Justice internationale affirmait que le

«fait que des arguments sérieux peuvent être invoqués pour soutenir
la thèse que la compétence n’existe pas ne saurait déjà créer un doute
qui serait de nature à faire échec à la compétence»,

elle reconnaissait manifestement que la Cour pouvait se trouver devant
un «doute qui serait de nature à faire échec à la compétence» (Usine de
Chorzow, compétence, arrêt n° 8, 1927, C.P.JI. série À n° 9, p. 32). Et de
même plus loin:

«Le doute destructif de la compétence n’entre pas en ligne de
compte lorsque cette volonté [de conférer la compétence] peut être
établie d’une manière qui satisfait la conviction de la Cour.» {Ibid.)

Pourtant, le conseil de Bahreïn a invoqué une jurisprudence qui avait
«refusé ce qu’un arrêt a appelé «le doute destructif de la compétence »
(CR 94/6, p. 12, M. Prosper Weil). Peut-il s’agir de l'affaire relative à des
Actions armées frontalières et transfrontaliéres (Nicaragua c. Hondu-
ras), compétence et recevabilité, arrêt (C.IJ. Recueil 1988, p. 76,
par. 16)? La Cour était alors saisie de «la question ... de savoir si dans le
doute la Cour doit étre regardée comme compétente ou non». Elle y a
répondu en citant la jurisprudence de |’ Usine de Chorzow, à savoir que
(comme je lai déjà évoqué):

«la Cour ne l’affirmera en cas de contestation — ou lorsqu'elle doit
Vexaminer d'office — qu’à la condition que la force des raisons mili-

62
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 65

tant en faveur de la compétence soit prépondérante» (C.P.J.I. série
A n° 9, p. 32).

Autrement dit, dans tous les cas autres que ceux où «la force des raisons
militant en faveur de la compétence [est] prépondérante» la Cour n'affirme
pas sa compétence. Ces autres situations, où la force des arguments mili-
tant en faveur de la compétence n'est pas prépondérante, vont logique-
ment inclure des cas où la Cour se trouve dans le doute. Donc, s’il y a
doute, la Cour n’affirme pas sa compétence.

J'ai examiné les références au «doute» dans les Zones franches de la
Haute-Savoie et du Pays de Gex (C.P.J.I. série À n° 22, p. 13) et le
Détroit de Corfou, fond (C.I.J. Recueil 1949, p. 24). La façon dont la
question a été traitée dans ces affaires ne contredit pas la conclusion que
l’on peut tirer de la jurisprudence de la Cour, à savoir que la Cour peut
se trouver devant un «doute destructif de la compétence». La question
n’est pas théorique. À mon avis, la tentative d’établir la compétence en
l’espèce n’atteint pas le niveau de preuve voulu; la Cour n’est donc pas
compétente. Au mieux, selon ce critère, il est douteux qu’elle le soit; et,
dans ce cas, elle ne saurait non plus conclure à sa compétence.

VI. CONCLUSION

Je considère que la Cour n’a pas compétence, pour les raisons sui-
vantes: i) la Cour n’est pas saisie de «l’ensemble du différend» dans la
mesure, d'importance, où la revendication de souveraineté de Bahreïn sur
Zubarah n’a pas été dûment soumise à la Cour; et ti) il n’y a pas de droit
d'introduire une requête unilatérale.

Si j'ai tort sur la compétence, je me prononcerai contre la recevabilité
au motif que, même si la revendication de Bahreïn sur Zubarah est sou-
mise à la Cour, elle ne l’a pas été d’une manière qui permette à la Cour
d’en connaître sur le plan judiciaire.

Ainsi, des deux points de vue, la Cour ne saurait statuer. Au vu des
circonstances particulières de l’affaire, elle a donné aux Parties l’occasion
de Jui soumettre l’ensemble du différend en agissant «conjointement ou
individuellement». Elles auraient pu saisir cette occasion pour rectifier la
situation, cela n’a pas été le cas.

Il a été dit à juste titre que la Cour a

«le devoir … de sauvegarder en tout cas l’objet essentiel de son acti-
vité, qui doit être de développer l'application entre Etats du principe
et des méthodes des décisions judiciaires» (Compatibilité de certains
décrets-lois dantzikois avec la constitution de la Ville libre, avis
consultatif, 1935, C.P.J.I. série A/B n° 65, p. 60, opinion individuelle
de M. Anzilotti, se référant à un mémorandum de M. Moore).

En poursuivant ce noble dessein, il convient toutefois de veiller à ne pas

63
DÉLIMITATION ET QUESTIONS (OP. DISS. SHAHABUDDEEN) 66

s'inspirer du principe boni judicis est ampliare jurisdictionem ; celui-ci
n’est pas jugé applicable à la Cour (Droit de passage sur territoire indien,
exceptions préliminaires, arrêt, C.I.J. Recueil 1957, p. 180, opinion dissi-
dente de M. Chagla, juge ad hoc ; et Compétence en matière de pêcheries
( République fédérale d'Allemagne c. Islande), fond, arrêt, C.I.J. Recueil
1974, p. 226, opinion individuelle de M. de Castro). Au contraire, M. Ar-
mand-Ugon a raison de dire que «[vJouloir forcer les textes se rappor-
tant à la juridiction de la Cour c’est s’exposer à des conséquences qui
peuvent affecter son autorité et son prestige» (Barcelona Traction, Light
and Power Company, Limited, exceptions préliminaires, arrêt, C.I.J.
Recueil 1964, p. 147, opinion dissidente). Ce risque ne doit pas être exa-
géré; mais il ne doit pas non plus être sous-estimé. La prudence à cet
‘égard m’interdit, je le regrette, de m’associer à l’arrêt de la Cour.

Je suis parvenu à cette conclusion avec une grande déférence pour cet
arrêt. Le respect que l’on doit à l’autorité de la Cour, dont il procède,
oblige à reconnaître qu’il ouvre la voie menant enfin à la solution de ce
différend entre deux Etats voisins.

(Signé) Mohamed SHAHABUDDEEN.

64
